 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 1 of 14 Page ID #:325



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10   DAVID DARSELI SANTANA,                     Case No. 2:19-cv-01949-AB (SSx)
11
                      Plaintiff,                ORDER GRANTING IN PART AND
12   v.                                         DENYING IN PART AS MOOT
13                                              DEFENDANTS’ MOTION TO
     AMAZON.COM, INC., et al.,                  DISMISS , DENYING PLAINTIFF’S
14                                              MOTION TO STRIKE , AND
                                                DENYING PLAINTIFF’S MOTION
15                    Defendant(s).             TO COMPEL

16
17
18        I.      INTRODUCTION
19         Pending before the Court is (1) Defendants Amazon.com, Inc., On-Demand
20   Publishing LLC (“On-Demand Publishing”) a.k.a. and d.b.a. Createspace.com, Inc.
21   (“Createspace”) doing business as Createspace.com, Amazon Digital Services LLC
22   also known as Amazon Digital Services, Inc., Amazon Services LLC, and Jeffrey
23   Bezos’s (“Defendants”) Motion to Dismiss Plaintiff David Darseli Santana’s
24   (“Plaintiff”) Complaint for Insufficient Service, Lack of Personal Jurisdiction, and
25   Failure to State a Claim Upon Which Relief Can be Granted (“Mot. to Dismiss,” Dkt.
26   No. 21); (2) Plaintiff’s Motion to Strike Defendants’ Motion for Dismissal (“Mot. to
27   Strike,” Dkt. No. 30); and (3) Plaintiff’s Motion to Compel Defendants to Sign
28   Waiver of Summons and Complaint (“Mot. to Compel,” Dkt. No. 34). The Court
                                        1.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 2 of 14 Page ID #:326



1    found these matters appropriate for resolution without oral argument and took the
2    matter under submission. See Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15. For the reasons
3    set forth below the Court GRANTS in part and DENIES in part as moot
4    Defendants’ Motion to Dismiss, DENIES Plaintiff’s Motion to Strike, and DENIES
5    Plaintiff’s Motion to Compel as moot.
6        II.      BACKGROUND
7              A. Factual Background
8          Plaintiff asserts claims against Defendants arising out of his intellectual
9    property being sold on Amazon websites. The following facts are taken from the
10   Complaint. (“Compl,” Dkt. No. 1.)
11         The worldwide web enables content pirates to digitally record and conduct
12   “print on demand” (“POD”) services to illegally copy, transmit, distribute, replicate,
13   and sell intellectual property without authorization. (Id. ¶¶ 20–24.) As the alleged
14   owner of several sound recordings, musical compositions, and visual works, Plaintiff
15   was an alleged victim of this type of pirating scheme. (Id. ¶¶ 3,18–19.)
16         According to Plaintiff, On-Demand Publishing, doing business as Createspace,
17   is a POD company that replicated and distributed his intellectual property for sale.
18   (Id. ¶¶ 25, 29.) Plaintiff claims that “pirates” created digital and physical copies of his
19   intellectual works, selling them on Amazon websites, other internet markets, and in
20   brick and mortar establishments around the world. (Id. ¶¶ 32–33, 40.)
21         Plaintiff contends that Defendants use vague and loose wording in their
22   disclaimers about intellectual property sold on their websites to defend against
23   potential lawsuits. (Id. ¶ 35.) As a result, Plaintiff accuses Defendants of being “safe-
24   haven piracy hosts” that profit from these illegal piracy schemes. (Id. ¶ 39.)
25             B. Procedural Background
26         On March 15, 2019, Plaintiff, a pro se litigant, filed a Complaint against
27   Defendants, asserting (1) direct copyright infringement, (2) contributory infringement
28   of copyrights, (3) vicarious infringement of copyrights, (4) unlawful use of digital and
                                               2.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 3 of 14 Page ID #:327



1    audio devices, (5) violation of the Racketeering Influenced and Corrupt Organizations
2    (“RICO”) Act, and (6) harmful negligence. (Id. ¶¶ 41–112.) On that same day,
3    Plaintiff incorrectly effectuated service of process.1 (Dkt. Nos. 2–7.) On March 20,
4    2019, the Court issued a Standing Order. (Dkt. No. 13.) On May 22, 2019, Plaintiff
5    again incorrectly effectuated service of process.2 (Dkt. Nos. 15–20.) On June 5,
6    2019, Defendants filed a Motion to Dismiss Plaintiff’s Complaint for Insufficient
7    Service, Lack of Personal Jurisdiction, and Failure to State a Claim Upon Which
8    Relief Can be Granted. (Mot. to Dismiss.) On June 11, 2019, Plaintiff properly
9    served the corporate Defendants via their agent of service, Corporation Service
10   Company (“CSC”), and erroneously served individual Plaintiff Jeffrey Bezos.3 (Dkt.
11   Nos. 23–28.) On June 18, 2019, Plaintiff filed a Motion to Strike Defendants’ Motion
12   for Dismissal. (Mot. to Strike.) On June 27, 2019, Defendants replied in support of
13   their Motion to Dismiss and responded to Plaintiff’s Motion to Strike. (“Reply to
14   Mot. to Strike,” Dkt. No. 32.) On June 29, 2019, Plaintiffs filed a Motion to Compel
15   Defendants to Sign a Waiver of the Summons and Complaint. (Mot. to Compel.) On
16   July 3, 2019, Defendants responded to Plaintiff’s Motion to Compel. (“Response to
17   Mot. to Compel,” Dkt. No. 35.) On July 9, 2019, the Court took Defendants’ Motion
18   to Dismiss and Plaintiff’s Motion to Strike under submission to be decided without
19   oral argument. (Dkt. No. 36.) On July 11, 2019, Plaintiff filed a Memorandum in
20   support and elaboration of his Motion to Strike.4 (“In Support of Mot. to Strike,” Dkt.
21
22   1
       It appears that Plaintiff attempted to effectuate service of the summons via “U.S.
23   mail,” and the proof of service was not signed.
     2
       Plaintiff attempted to effectuate service via “U.S. mail” but service was not deemed
24   complete, because Defendants did not return an acknowledgment of receipt, and
     Plaintiff did not effectuate service in any other manner permitted by California law, as
25   required by the notice of service under California Rule of Civil Procedure section
26   415.30. Cal. Civ. Proc. Code § 415.30.
     3
       Plaintiff hand-delivered service to Defendant Jeffrey Bezos via CSC, but, as
27   Defendants argue, Plaintiff had no reason to believe that CSC was authorized to
     accept service on his behalf (nor was it). (Reply to Mot. to Strike 2.)
28   4
       Although Plaintiff did not file an opposition to Defendants’ Motion to Dismiss,
                                                 3.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 4 of 14 Page ID #:328



1    No. 37.) On July 15, 2019, Defendants objected to Plaintiff’s Memorandum.
2    (“Objections to Mem.,” Dkt. No. 38.) On July 18, Plaintiff replied to Defendants’
3    objections. (“Reply to Objections,” Dkt. No. 39.) On July 22, 2019, Defendants filed
4    a waiver of service for Defendant Jeffrey Bezos. (Dkt. No. 40.) On July 23, 2019, the
5    Court took Plaintiff’s Motion to Compel under submission to be decided without oral
6    argument. (Dkt. No. 41.)
7      III.       DISCUSSION
8             A. Pro Se Pleadings
9          It is the Court’s duty to construe a pro se plaintiff’s pleadings liberally.
10   Bernhardt v. L.A. Cnty., 339 F.3d 920, 925 (9th Cir. 2003). The Supreme Court has
11   established that pro se complaints must be held to less stringent standards than formal
12   pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).
13            B. Compliance With Local Rule 7-3 In Relation To Defendants’ Motion
14                To Dismiss
15         As a preliminary matter, Plaintiff opposes Defendants’ Motion to Dismiss
16   partly because Defendant failed to meet and confer as required by Local Rule 7-3.
17   (See Mot. to Strike; In Support of Mot. to Strike.) Local Rule 7-3 requires counsel or
18   parties contemplating motion practice to “contact opposing counsel [at least seven (7)
19   days prior to the filing of the motion] to discuss thoroughly, preferably in person, the
20   substance of the contemplated motion and any potential resolution.” C.D. Cal. L.R. 7-
21   3. The Court has the discretion to refuse to consider a motion based on a party’s
22   noncompliance with Local Rule 7-3. CarMax Auto Superstores Cal. LLC v.
23   Hernandez, 94 F. Supp. 3d 1078, 1088 (C.D. Cal. 2015). However, failure to comply
24
25   Plaintiff’s Motion to Strike and Memorandum in support and elaboration of his
     Motion to Strike are in the nature of an opposition. Under Local Rule 7-9, Plaintiff’s
26   opposition was due by June 21, 2019, so Plaintiff’s memorandum was untimely. C.D.
     Cal. L.R. 7-9. The Court advises Plaintiff that although he is appearing pro se, he
27   must still follow all court rules and meet all court deadlines. However, as this is
     Plaintiff’s first violation, and out of an abundance of caution, the Court will consider
28   the Memorandum as part of Plaintiff’s opposition.
                                                  4.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 5 of 14 Page ID #:329



1    with Local Rule 7-3 does not automatically warrant denial of a motion. Id. at 1088.
2          Here, the parties met and conferred regarding insufficient service and
3    Defendant Jeffrey Bezos’ dismissal from the matter via a telephone conference5 and
4    email exchange. (Mot. to Strike 6–7; Mot. to Strike 8, Exs. MS-1, MS-2, MS-3;
5    Reply to Mot. to Strike 2.) However, Plaintiff argues that Defendants failed to voice
6    all other contentions made in their motion to dismiss. In response, Defendants
7    contend they “indicated that the complaint was deficient for other reasons” and that
8    Plaintiff’s written response forced them to file a Motion to Dismiss. (Mot. to Strike 7;
9    Reply to Mot. to Strike 2.) (emphasis added).
10         It is unclear as to whether the parties discussed personal jurisdiction and all
11   other issues raised in Defendants’ Motion to Dismiss. Although the Court has the
12   discretion to deny Defendants’ motion for failure to fully comply with Local Rule 7-3
13   by failing to discuss these issues as part of the substance of the contemplated motion
14   and explore possible resolutions, it declines to do. The parties are reminded that the
15   purpose of Local Rule 7-3 is to attempt to resolve the issues necessitating motion
16   practice. See C.D. Cal. L.R. 7-3. The parties are cautioned that any further failure to
17   strictly and meaningfully comply with Local Rule 7-3 could result in denial of
18   motions. The Court therefore elects to consider Defendants’ motion to dismiss.
19             C. Motion To Dismiss For Insufficient Service
20         “[S]ervice of summons is the procedure by which a court having venue and
21   jurisdiction of the subject matter of the suit asserts jurisdiction over the person of the
22   party served.” Miss. Publ’g Corp. v. Murphree, 326 U.S. 438, 444–445 (1946).
23   “Before a federal court may exercise personal jurisdiction over a defendant, the
24   procedural requirement of service of summons must be satisfied.” Omni Capital Int’l,
25
26
     5
       The telephone conference occurred on May 28, 2019. (See Mot. to Strike 8, Ex. MS-
27   1 at 1.) For purposes of satisfying the timing requiring under Local Rule 7-3, the
     Court finds that Defendants sufficiently complied with Local Rule 7-3 in attempting
28   to meet and confer with Plaintiff before filing their motion.
                                                5.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 6 of 14 Page ID #:330



1    Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 104 (1987). Accordingly, Federal Rule
2    of Civil Procedure (hereinafter “Rule”) 12(b)(5) provides that insufficient service may
3    be a basis for dismissing a complaint. Fed. R. Civ. P. 12(b)(5).
4          Rule 4, which governs the manner of service for individuals, permits service by
5    any person who is 18 years of age or older and not a party to the suit. Fed. R. Civ. P.
6    4 (c), (e), (h). Here, Plaintiff successfully effectuated personal service upon corporate
7    Defendants on June 11, 2019, and Defendant Jeffrey Bezos filed a waiver of service
8    on July 22, 2019. (Dkt. Nos. 23–28, 40.) Thus, the Court deems this issue resolved
9    and DENIES in part Defendants’ Motion to Dismiss for Insufficient Service as moot.
10             D. Motion To Dismiss For Lack Of Personal Jurisdiction
11         Rule 12(b)(2) provides a basis for moving to dismiss a complaint for lack of
12   personal jurisdiction. Fed. R. Civ. P. 12(b)(2). Once a defendant moves to dismiss,
13   the plaintiff bears the burden of demonstrating the court’s jurisdiction over the
14   moving defendant. Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006).
15   The plaintiff only needs to make a prima facie showing of personal jurisdiction to
16   overcome a motion to dismiss. Id. The court assumes that uncontroverted allegations
17   in the plaintiff’s complaint are true, and conflicts between the parties’ declarations are
18   resolved in the plaintiff’s favor. Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1108
19   (9th Cir. 2002).
20         The court first looks to state law to determine whether a court possesses
21   personal jurisdiction over a defendant. Daimler AG v. Bauman, 571 U.S. 117, 125
22   (2014). California’s long-arm statute allows the exercise of personal jurisdiction “on
23   any basis not inconsistent with the Constitution of [California] or of the United
24   States.” Cal. Code Civ. Proc. § 410.10. Thus, the question is whether due process
25   allows this Court to exercise personal jurisdiction over Defendants.
26         Due process requires an out-of-state defendant to have “certain minimum
27   contacts with the State such that the maintenance of the suit does not offend traditional
28   notions of fair play and substantial justice.” Goodyear Dunlop Tires Operations, S.A.
                                                 6.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 7 of 14 Page ID #:331



1    v. Brown, 564 U.S. 915, 923 (2011) (quotations omitted). Two types of jurisdiction
2    satisfy this minimum contacts test: general jurisdiction and specific jurisdiction.
3    Defendants argue this Court lacks both general and specific personal jurisdiction such
4    that dismissal is warranted. (Mot. to Dismiss 5–10.) Plaintiff seeks jurisdictional
5    discovery to establish that the Court has personal jurisdiction over Defendants. (Mot.
6    to Strike 11–12.) The Court addresses each issue in turn and determines it lacks
7    personal jurisdiction over Defendants.
8                     I. General Jurisdiction
9           General jurisdiction justifies the exercise of personal jurisdiction over a
10   defendant as to any matter when the defendant has continuous and systematic contacts
11   with the forum state so as to render it “essentially at home in the forum state.”
12   Daimler, 571 U.S. at 127. For corporations, “the place of incorporation and principal
13   place of business are paradigm bases for general jurisdiction.” Id. at 137 (“These
14   bases afford plaintiffs recourse to at least one clear and certain forum in which a
15   corporate defendant may be sued on any and all claims”). Though a corporation may
16   still be subject to general jurisdiction in other states when its contacts make them
17   essentially “at home” there, the Supreme Court has rejected the exercise of general
18   jurisdiction in any state just because “a corporation engages in a substantial,
19   continuous, and systematic course of business.” Id. at 138. But cf. Perkins v. Benguet
20   Consol. Mining Co., 342 U.S. 437, 448 (1952) (finding general jurisdiction over a
21   Philippines corporation appropriate in Ohio when the company’s president lived in
22   Ohio, maintained an office with the company’s files, and oversaw the company’s
23   activities).
24           It appears Plaintiff does not argue that Defendants are subject to general
25   personal jurisdiction in California. Plaintiff does not allege that Defendants are
26   domiciled in California for purposes of general jurisdiction. In fact, Plaintiff claims to
27   believe that Defendants Amazon.com, Inc., Amazon.com Services, Inc., and Amazon
28   Digital Services LLC, also known as Amazon Digital Services, Inc. are Delaware
                                           7.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 8 of 14 Page ID #:332



1    corporations with their principal places of business in Washington. (Compl. ¶¶ 10,
2    12–13.) Plaintiff also claims that On-Demand Publishing, doing business as
3    Createspace, is a Delaware corporation with its principal place of business in South
4    Carolina and service of process in Washington. (Compl. ¶ 11.) Lastly, Plaintiff
5    claims that Amazon Services LLC is a Nevada corporation with its principal place of
6    business in Washington and that individual Defendant Jeffrey Bezos resides and has
7    his principal place of business in Washington.6 (Compl. ¶¶ 14–15.)
8          The only argument Plaintiff presents of Defendants’ contacts in California for
9    purposes of general jurisdiction is that they “do an enormous amount of business in
10   the world’s [third] largest economy: California.” (In Support of Mot. to Strike 5.)
11   Standing alone, this fact is insufficient to support general jurisdiction. “[E]ngaging in
12   commerce with residents of the forum state is not in and of itself the kind of activity
13   that approximates physical presence within the state’s borders.” Bancroft & Masters,
14   Inc. v. Augusta Nat. Inc., 223 F.3d 1082, 1086 (9th Cir. 2000). Based on these facts,
15   Plaintiff has failed to establish that Defendants are subject to general personal
16   jurisdiction in California.
17                   II. Specific Jurisdiction
18         Even without general jurisdiction, the exercise of personal jurisdiction over
19   Defendant may be proper if Plaintiff’s claims arise out of Defendants’ contacts in
20   California. Specific jurisdiction exists “if: 1) the non-resident defendant does some
21   act by which it purposefully avails itself of the privilege of conducting activities in the
22   forum, 2) the claim arises out of the defendant’s forum-related activities, and 3) the
23   exercise of jurisdiction is reasonable.” Farmers Ins. Exch. v. Portage La Prairie Mut.
24
25
     6
26    While Defendants concede that Defendant Jeffrey Bezos resides in California, they
     clarify that he is not domiciled there. (Mot. to Dismiss 1, 6). Moreover, this does not
27   appear to be a Perkins situation where evidence shows that Defendant Jeffrey Bezos,
     Amazon CEO, oversees Amazon’s activities and maintains the company’s files in
28   California.
                                               8.
 Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 9 of 14 Page ID #:333



1    Ins. Co., 907 F.2d 911, 913 (9th Cir. 1990). The plaintiff bears the burden of
2    establishing the first two elements, and if met, the burden shifts to the defendant to
3    show that exercising jurisdiction would be unreasonable. Schwarzenegger v. Fred
4    Martin Motor Co., 374 F.3d 797, 802 (9th Cir. 2004).
5                            a. Purposeful Direction
6          To determine whether an alleged tortfeasor purposefully directed its activities at
7    the forum state, courts apply a three-part test derived from the Supreme Court’s
8    decision in Calder v. Jones, 465 U.S. 783 (1984). Brayton Purcell LLP v. Recordon
9    & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010). Under that test, the plaintiff must
10   allege or otherwise show that the defendant (1) committed an intentional act, (2)
11   expressly aimed the act at the forum state, and (3) caused harm the defendant knew
12   would likely be suffered in the forum state. Id. at 1128.
13                                 i. Intentional Act
14         A plaintiff satisfies the intentional act element of the Calder test by showing
15   that the defendant intentionally performed the alleged acts, even if the defendant did
16   not intend the results of its conduct. See Schwarzenegger, 374 F.3d at 806; Brayton,
17   606 F.3d at 1128 (holding that copyright infringement is an intentional act).
18         Here, Plaintiff alleges that Defendants committed intentional acts by
19   participating in and enabling the unauthorized copying, transmission, distribution, and
20   selling of his intellectual property. (Compl. ¶¶ 24, 27–30.) Thus, the intentional act
21   element is satisfied.
22                                ii. Expressly Aimed at California
23         The second element of the Calder test requires the plaintiff to establish that the
24   defendant expressly aimed its actions at the forum state. Schwarzenegger, 374 F.3d at
25   803. Express aiming is satisfied when the plaintiff alleges that the defendant,
26   knowing that the plaintiff is a resident of the forum state, engages in wrongful conduct
27   targeted at the plaintiff. Bancroft & Masters, 223 F.3d at 1087. It requires more than
28   “‘untargeted negligence’ that merely happened to cause harm to [the plaintiff].”
                                             9.
Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 10 of 14 Page ID #:334



1    Schwarzenegger, 374 F.3d at 807 (quoting Calder, 465 U.S. at 789).
2          Here, Plaintiff contends that Defendants committed “many acts of infringement
3    and other violations of law . . . in the State of California and in this district,” but
4    Plaintiff fails to specify which “acts of infringement” or “other violations” occurred in
5    California and how they establish specific personal jurisdiction. (Compl. ¶ 6.)
6    Plaintiff argues that Defendants “[a]ggressively conducted business and [sought] to
7    target California consumers (residents) and businesses in marketing and selling their
8    products and services.” (In Support of Mot. to Strike 5.) Plaintiff also provides
9    images of the Amazon Defendants promoting and selling products and services via
10   Amazon Prime delivery, check stands in Whole Foods markets, permanently installed
11   lockers for order pick-ups, gift cards in supermarkets, and Defendants generally doing
12   business in California. (Id. 5–11, Exs. MMS-1, MMS-2, MMS-4, MMS-5, MMS-6,
13   MMS-7, MMS-8, MMS-9, MMS-10, MMS-11.) However, none of these actions
14   demonstrate that Defendants expressly aimed the alleged copyright infringement at
15   California. It is also insufficient that Plaintiff’s works are now “around the world in
16   both physical and digital format.” (Compl. ¶ 40.) Therefore, the second prong of the
17   Calder test is not met.
18                                 iii. Causing Harm Defendants Know Is Likely To Be
19                                     Felt In California
20         The third element of the Calder test requires a showing that the defendant knew
21   the plaintiff would suffer harm in the forum state. Schwarzenegger, 374 F.3d at 805;
22   see also Brayton Purcell, 606 F.3d at 1131 (finding the element satisfied because the
23   plaintiff was known to reside in the forum state when the defendant infringed the
24   plaintiff’s copyright); Angelini Metal Works Co. v. Hubbard Iron Doors, Inc., No.
25   CV-11-6392-GHK (PLAx), 2016 WL 6304476, at *4 (C.D. Cal. Jan. 5, 2016) (“It was
26   foreseeable that [Defendant’s] alleged misappropriation of Plaintiff’s copyrighted
27   designs would cause harm to Plaintiff in its home state of California”).
28         Here, Plaintiff fails to allege that Defendants were aware they were likely to
                                                10.
Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 11 of 14 Page ID #:335



1    cause harm in California. Plaintiff claims that once POD companies illegally replicate
2    intellectual works, those works are sold on Amazon websites and other internet
3    markets or “in brick and mortar establishments in the United States of America and in
4    more than 9 other countries.” (Compl. ¶ 29.) This is insufficient to show that
5    Defendants knew the alleged harm caused likely would be suffered in California.
6    Plaintiff’s claims that Defendants aggressively conducted business in California are
7    also insufficient, because doing business throughout the nation does not establish
8    general or personal jurisdiction in each state. “A corporation that operates in many
9    places can scarcely be deemed at home in all of them. Otherwise, ‘at home’ would be
10   synonymous with ‘doing business’ tests framed before specific jurisdiction evolved in
11   the United States.” Daimler, 571 U.S. 117, 139 (2014). Further, Plaintiff fails to
12   demonstrate the “relationship among the defendant, the forum, and the litigation,”
13   such that the Court could find that Defendants foresaw the harm occurring in
14   California. Calder, 465 U.S., at 788, 104. Therefore, the Plaintiff also fails to meet
15   the third prong of the Calder test.
16         Because Plaintiff has not satisfied all three elements of the Calder test, the
17   Court finds that Defendants did not purposefully direct their conduct at California.
18   Accordingly, the court need not address the second and third prongs of specific
19   jurisdiction. The Court therefore lacks both general and specific jurisdiction over
20   Defendants.
21                 III. Jurisdictional Discovery
22         Plaintiff requests that the Court grant him leave to conduct jurisdictional
23   discovery. (In Support of Mot. to Strike 5–11.) The Court has “broad discretion to
24   permit or deny jurisdictional discovery.” Lang v. Morris, 723 F. Supp. 2d 966, 979
25   (N.D. Cal. 2011). To warrant jurisdictional discovery, the moving party must present
26   a “colorable basis” for its request. Id.
27         Here, Plaintiff asks for jurisdictional discovery focusing on the extent of
28   Defendants’ California business transactions and activities to “ascertain the depth of
                                             11.
Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 12 of 14 Page ID #:336



1    this relationship within . . . California” and, thus, establish personal jurisdiction. (In
2    Support of Mot. to Strike 10.) Plaintiff’s personal jurisdiction claims concern
3    Amazon’s general business presence and practice in California, but as already stated,
4    none of this evidence supports his theory of personal jurisdiction. The Court does not
5    believe that further discovery would demonstrate facts sufficient to establish a basis
6    for personal jurisdiction and, thus, finds no colorable basis for granting jurisdictional
7    discovery. See Wells Fargo & Co. v. Wells Fargo Express Co., 556 F.2d 406, 430 n.
8    24 (9th Cir.1977). Accordingly, the Court denies Plaintiff's request. See Terracom v.
9    Valley Nat’l Bank, 49 F.3d 555, 562 (9th Cir. 1992) (holding that discovery is not
10   warranted if a plaintiff cannot “demonstrate how further discovery would allow it to
11   contradict the [defendant’s] affidavits”).
12         Thus, lacking personal jurisdiction over Defendants and finding insufficient
13   cause for jurisdictional discovery, the Court partly GRANTS Defendants’ Motion to
14   Dismiss for Lack of Personal Jurisdiction.
15             E. Motion To Dismiss For Failure To State A Claim Upon Which Relief
16                Can Be Granted
17         Even if Plaintiff were to amend his complaint to establish personal jurisdiction,
18   the Court the pleadings are still deficient because the Complaint fails to state a claim
19   upon which relief can be granted. Rule 8 requires a plaintiff to present a “short and
20   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
21   Civ. P. 8(a)(2). Under Rule 12(b)(6), a defendant may move to dismiss a pleading for
22   “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).
23         To defeat a Rule 12(b)(6) motion to dismiss, the complaint must provide
24   enough details to “give the defendant fair notice of what the . . . claim is and the
25   grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
26   The complaint must also be “plausible on its face,” allowing the court to “draw the
27   reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
28   v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a
                                            12.
Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 13 of 14 Page ID #:337



1    ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant
2    has acted unlawfully.” Id. Labels, conclusions, and “a formulaic recitation of the
3    elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
4          When ruling on a Rule 12(b)(6) motion, “a judge must accept as true all of the
5    factual allegations contained in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94
6    (2007). But a court is “not bound to accept as true a legal conclusion couched as a
7    factual allegation.” Iqbal, 556 U.S. at 678 (2009) (internal quotation marks omitted).
8    Although pro se pleadings are to be construed liberally, a plaintiff must present factual
9    allegations sufficient to state a plausible claim for relief. See Hebbe v. Pliler, 627
10   F.3d 338, 341 (9th Cir. 2010.) A liberal reading cannot cure the absence of such facts.
11   Ivey v. Bd. of Regents of Univ. Alaska, 673 F.2d 266, 268 (9th Cir. 1982.)
12          As to Plaintiff’s copyright infringement claim, the complaint does not state
13   plausible allegations showing that Defendants directly infringed Plaintiff’s copyrights.
14   See Kelly v. Arriba Soft Corp., 336 F.3d 811, 817 (9th Cir. 2003) (finding that a
15   plaintiff must show copying by the defendant to establish a copyright infringement
16   claim). Thus, the Court concludes that Plaintiff has failed to state a claim upon which
17   relief can be granted for copyright infringement.
18         As to the unlawful use of digital and audio devices claim, the complaint does
19   not state plausible allegations showing that Defendants violated the Audio Home
20   Recording Act (“AHRA”). Thus, the Court concludes that Plaintiff has failed to state
21   a claim upon which relief can be granted for AHRA violations.
22         As to the violation of RICO claims, the complaint does not state plausible
23   allegations showing that Defendants engaged in racketeering activity and violated the
24   RICO Act. Thus, the Court concludes that Plaintiff has failed to state a claim upon
25   which relief can be granted for RICO Act violations.
26         Lastly, as to the negligence claim, the complaint does not state plausible
27   allegations showing that Defendants owed Plaintiff a duty as a matter of law. Thus,
28   the Court concludes that Plaintiff has failed to state a claim upon which relief can be
                                               13.
Case 2:19-cv-01949-AB-SS Document 43 Filed 08/01/19 Page 14 of 14 Page ID #:338



1    granted for negligence.7
2          Therefore, the Court GRANTS the Defendants’ motion based on lack of
3    personal jurisdiction with leave to amend. The Court finds that even if Plaintiff
4    amends his complaint to establish personal jurisdiction, he fails to state plausible
5    claims for direct copyright infringement, AHRA violations, RICO Act violations, and
6    negligence. Accordingly, if Plaintiff amends his complaint to establish personal
7    jurisdiction, he should also amend it to state plausible claims for which relief can be
8    granted, if possible.
9    IV.   CONCLUSION
10         For the reasons set forth above, the Court DENIES in part as moot and
11   GRANTS in part Defendants’ Motion to Dismiss based on Rules 12(b)(2) and 12(b)(6),
12   DENIES Plaintiff’s Motion to Strike, and DENIES Plaintiff’s Motion to Compel as
13   moot. The case is therefore DISMISSED with leave to amend. Plaintiff shall file any
14   amendment within 30 days of the issuance of this order.
15
16
     Dated: August 1, 2019            _______________________________________
17                                    HONORABLE ANDRÉ BIROTTE JR.
18                                    UNITED STATES DISTRICT COURT JUDGE
19
20
21
22
23
24
25
     7
26     The Court will allow Plaintiff to amend his complaint but will deny Plaintiff’s
     request to conduct limited discovery to state plausible claims for which relief can be
27   granted on these four claims. Any such discovery would, in the Court’s view, be
     frivolous.
28
                                               14.
